This is an appeal from an order of the district judge of El Paso county fixing relator's bond, it being claimed that the amount of bail fixed was excessive.
Our state's attorney, the Hon. Lloyd W. Davidson, has filed the following brief:
"Relator is under indictment in the District Court of El Paso County for the offense of conspiracy to commit the crime of felony theft. The amount of bail fixed was $10,000.00. Relator filed an application *Page 145 
for the writ of habeas corpus setting out that the $10,000.00 bail was excessive. Upon the hearing of this application the bail was reduced to the sum of $5,000.00, and from this judgment the relator prosecutes this appeal.
"The statement of facts shows that relator is a non-resident of the State of Texas, holding a Canadian passport reciting that he is a British subject. His residence is in the State of California. He holds a receipt from the Royal Bank of Canada, Vancouver, B. C. showing that he has a safety deposit box in that bank; that he has $1,500.00 in cash.
"These are all the facts developed upon the hearing of this application.
"There is no showing whatsoever on the part of the relator as to any effort on his part to make the bail so fixed. There is no evidence that he could make a bail less than $5,000.00. There is no evidence that he does not have friends of influence who might make or secure to be made for him the bail fixed by the court.
"Under the facts as developed there is an entire absence of any evidence whatsoever showing that the relator cannot make the bail so fixed by the court. There is nothing in the evidence to show any abuse of discretion by the trial court in fixing the bail. Ex parte McDonald, 96 Tex.Crim. Rep.,258 S.W. 1057; Ex parte Bailey, 106 Tex.Crim. Rep.,294 S.W. 213; Ex parte Edmondson, 107 Tex.Crim. Rep.,294 S.W. 587; Ex parte Garland, 113 Tex.Crim. Rep.,  24 S.W.2d 434.
"The case is respectfully submitted with the prayer that the judgment of the trial court be affirmed."
The foregoing brief correctly reflects the record. No evidence is found from which this court can say that the amount of bail finally fixed by the trial court at $5,000 was excessive. The authorities cited support the prayer for affirmance. The brief is adopted as the opinion of the court.
The judgment is affirmed.
Affirmed.